DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. No certified English translation provided.
Reference(s) cited in the information disclosure statement (IDS) submitted on 04/04/2019 have been considered by the examiner.
Applicant’s amendment file on 02/17/2021, for application SN 16/386,344 has been received and entered into record.
Claims 1-17 are presented for examination, of which, 1, 3-9 and 11-17 are amended.

Response to Amendment
Objection to the specification has been withdrawn in response of the substitute specification submitted.
Previously rejected claims under 35 USC 112 articles have been withdrawn in light of the amendments.

Allowable Subject Matter
Claims 5, 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites the novel feature of maintaining the reset default status as a bit flip error when the reason for the reset request is the bit flip error.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “does not load the firmware from the nonvolatile memory device when the reset parameter has the bit-flip-error value” (emphasis added). There is no support for not loads the firmware following the second reset when the reset parameter has the bit-flip-error value, Fig. 4 (507) and par. 18.
Claim 14 recites the same feature of claim 6 and is rejected accordingly.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the reset default status" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the same feature as claim 14 and is rejected for the same reason as claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Biberidis et al. (hereinafter Biberidis), US PG Pub. 2020/0020412 in view of Gonzalez et al. (hereinafter Gonzalez), US PG Pub. 2009/0254776 and further in view of Deng et al. (hereinafter Deng), US Pat. No. 8,713,367.
Regarding claim 1:
Biberidis discloses a data processing system (system of Fig. 1) comprising: 
a host (Integrated Circuit (104)); and
a memory system (memory (116)) comprising a nonvolatile memory device (non-volatile memory (118)) and a controller suitable for controlling the nonvolatile memory device (Error-Code Correction Circuitry (113) and processor (114)), 
wherein the controller comprises: 
a first reset circuitry suitable for loading data from the nonvolatile memory device to a volatile memory (FIG. 4 load data (or bits) from non-volatile memory to volatile memory (404)), and 
a firmware load determination circuitry suitable for, determining whether to reload the data by checking whether a parameter has a bit-flip error value which indicates the reason for the reset request is a bit flip error of the volatile memory ((416) determining whether to reload data by checking if a bit error occurred in the loaded data. When a bit error occurs in the volatile memory, a signal is generated “a signal indicating that a bit loaded into volatile memory 222 is corrupted.” The signal is provided to the processor to determine this type of error, par. 71).
Biberidis does not specifically disclose that data is necessary firmware.
Gonzalez teaches loading firmware from nonvolatile memory [“reading the stored firmware into a controller memory upon initialization or resetting of the memory system”, par. 2].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Biberidis’s system per the teachings of Gonzalez to ensure the system is operational after power on or reset, as on in the art would recognize that most devices require loading firmware as a first step after a memory system is reset or powered on as it loses the information stored in the working memory and require loading firmware from ROM or other nonvolatile memories.
Biberidis does not disclose setting a reset parameter to a default value; a second reset circuitry suitable for, when a reset request is received from the host, determining a reason for the reset request, updating the reset parameter based on the reason for the reset request, and resetting the memory system; the feature of the firmware load determination circuitry for when a power is applied to the memory system after the memory system is reset, checking a reset parameter. 
Deng teaches setting a reset parameter to a default value (setting a default value of reboot, col. 3 || 4-11); a second reset circuitry suitable for, when a reset request is received from the host, determining a reason for the reset request, updating the reset parameter based on the reason for the reset request, and resetting the memory system (after a reset request of the equipment, CPU reads the value of the reboot reason and modifies the value based on the reason for reboot and perform global reset of the equipment, col. 3 || 4-18); the feature of the firmware load determination circuitry for when a power is applied to the memory system after the memory system is reset, checking a reset parameter (after each reboot, CPU reads the value of reboot reason stored in storage array (213), col. 3 || 4-11). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Biberidis to include the equipment of Deng to record a reboot reason and the method of performing global resetting of the system and reading the reboot reason of the equipment after reset. One would have been motivated to do so for having a system capable of differentiating various reboot reasons and locating faults of equipment accurately, col. 1 || 20-21.

Regarding claim 2:
Biberidis, Gonzalez and Deng disclose the data processing system of claim 1.
	Deng further teaches wherein the second reset circuitry comprises a timer suitable for setting a reset time of the memory system, and determines whether the resetting of the memory system failed, using the timer (a first which outputs a reset signal includes the step of setting a counter to be clear once the a signal to the watchdog is clear after a global reset signal is sent, col. 2 || 45-54. If a first watchdog counter overflows, the first watchdog will send to a signal to trigger a global reset, col. 4 || 30-35).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Biberidis to implement a watchdog timer, as taught by Deng, to output a reset signal and be set a counter to be set and reset indicating whether a system is global reset without faults. One would have been motivated to do 

Regarding claim 3:
Biberidis, Gonzalez and Deng disclose the data processing system of claim 1.
Biberidis further discloses wherein the first reset circuitry sets a value to the bit-flip error value (sending a signal indicating bit error, par. 71)
Deng teaches setting the default value (col. 3 || 4-11).

Regarding claim 4:
Biberidis, Gonzalez and Deng disclose the data processing system of claim 1.
Biberidis further discloses the second reset circuitry determines whether the reason for a request is the bit flip error (processor determines that the error is generated from a damaged bit in the volatile memory through the signal, par. 71).
Biberidis does not disclose the reset request, checks the reason for the reset request through the reset request to update the reset default status when the reason for the reset request is not the bit flip error, and then resets the memory system.
Deng teaches the reset request, checking the reason for the reset request through the reset request to update the reset default status when the reason for the reset request is not the bit flip error, and then resets the memory system (FIG. 5 the CPU reads the value representing CPU abnormal recorded in the storage array (an error), step 504, checking the reset reason by reading the value in the storage array, and performs a subsequent reboot at step 505. Note the default value is modified after a reset request is received, col. 3 || 4-11, regardless of the reboot reason stored).

Regarding claim 6:
Biberidis, Gonzalez and Deng disclose the data processing system of claim 4.
Biberidis further discloses wherein the determining of whether to reload the firmware comprises checking a parameter and loads the data from the nonvolatile memory device when the parameter has the bit-flip-error value (checking whether to reload firmware from the nonvolatile memory by sending a signal indicating a bit damage value of the volatile memory and reloading the data from the nonvolatile memory, par. 71).
Biberidis does not disclose loading firmware or checking the reset parameter and the determining of whether the reason for the reset parameter is a default value.
Gonzalez discloses loading firmware after a power on or reset [0002].
Deng teaches checking the reset parameter and the determining of whether the reason for the reset parameter has a default value (setting a default value of reboot reason (502 Fig. 5) and determine if the reboot reason is the default value (504)).

Regarding claim 8:
Biberidis, Gonzalez and Deng disclose the data processing system of claim 1.
Biberidis further discloses wherein the reset request comprises any one of a hardware reset through which the host directly resets both the controller and the nonvolatile memory device and an end point reset through which the host resets only the nonvolatile memory device (a power on hardware reset is implemented (402 Fig. 4). Note the claim is in the alternative).

Regarding claims 9-12 and 16:
Biberidis disclose an operating method of a data processing system which includes a host; and a memory system including a nonvolatile memory device and a controller for controlling the nonvolatile memory device [FIG. 4 method of system of Fig. 1 includes a host (104), a memory system including a nonvolatile memory (116) and a controller (113 and 114)] comprising the steps as claim 1 and is rejected as taught by the combination of Biberidis, Gonzalez and Deng as in claim 1 using the same rationale. Claims 9-12 and 16 recite methods as recited by the functions of the data processing system of claims 2-4 and 8.

Regarding claim 14:
Biberidis, Gonzalez and Deng disclose the operating method of claim 9.
Biberidis further discloses wherein the determining of whether to reload the data comprises checking a parameter and loading the firmware from the nonvolatile memory device when the parameter has the bit-flip-error value (checking whether to reload data from the nonvolatile memory by sending a signal indicating a bit damage value of the volatile memory and reloading the data from the nonvolatile memory, par. 71).
Biberidis does not specifically discloses loading firmware.
Gonzalez teaches loading firmware [0002].
Biberidis does not disclose checking the reset parameter and the determining of whether the reason for the reset request coincides with the reset default status.
(setting a default value of reboot reason (502 Fig. 5) and determine if the reboot reason is the default value (504)).

Regarding claim 15:
Claim 15 is a duplicate of claim 14 and is rejected for the same reasons.

Regarding claim 17:
Biberidis discloses a memory system comprising a memory and a controller for controlling the memory device. The controller is configured to perform the steps as recited by the data processing system of claim 1 and is rejected under Biberidis, Gonzalez and Deng under the same rationale as claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-12 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is advised that should claim 15 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.A.S./Examiner, Art Unit 2186                                                                                                                                                                                                        


/Paul Yen/Primary Examiner, Art Unit 2186